      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 1 of 22 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                    )
  SUSAN ROTH,                                       )
                                                    )
                                                    )
                 Plaintiff,                         )       Civil Action No.
                                                    )
                                                    )
                                                    )
  WW NORTH AMERICA HOLDINGS,                        )
  INC., a Delaware Corporation; WEIGHT              )
  WATCHERS INTERNATIONAL, INC., a                   )
  Virginia Corporation,                             )
                                                    )       JURY TRIAL DEMANDED
                  Defendants.                       )


                                            COMPLAINT

        COMES NOW Plaintiff, SUSAN ROTH (“Plaintiff”), by and through undersigned counsel

of record, and respectfully submits this Complaint against Defendants WW NORTH AMERICA

HOLDINGS, INC., a Delaware Corporation, and WEIGHT WATCHERS INTERNATIONAL,

INC., a Virginia Corporation, (collectively referred to as “Defendants” or “Weight Watchers”),

alleging as follows:

                                              PARTIES

        1.      Plaintiff Susan Roth is a citizen and resident of the United States and is currently a

citizen and resident of the State of Florida. At all times pertinent to this Complaint, Plaintiff was

a citizen and resident of the state of Illinois and resided at 1517 Terrance Drive, Naperville, Illinois,

60565. Plaintiff has since moved to Florida and now resides at 1767 Hermitage Blvd, Unit 8304,

Tallahassee, Florida 32308.

        2.      Defendant WW NORTH AMERICA HOLIDNGS, INC., is a Delaware




                                                   1
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 2 of 22 PageID #:2




Corporation, with a principal place of business located at 999 Stewart Avenue Suite 215 Bethpage,

New York, 11714 and, upon information and belief at this time, is authorized to do business in

Illinois as a foreign entity. Defendant WW NORTH AMERICA HOLIDNGS, INC. has a

Registered Office address of: 801 Adlai Stevenson Drive, Springfield, Illinois, 62703 and may be

served with process through its registered agent, Prentice Hall Corporation.

       3.      Defendant WEIGHT WATCHERS INTERNATIONAL, INC. is a Virginia

Corporation, with a principal place of business located at 675 Avenue of the Americas 6th Floor

New York, New York 10010. Upon information and belief, WEIGHT WATCHERS

INTERNATIONAL, INC. is not registered to do business in Cook County, Illinois.

       4.      On or about May 4, 1993, Plaintiff began her employment with Defendants as a

District Manager at Defendants’ facility in the State of Illinois. Plaintiff continued her employment

for a period of twenty-five years until she was terminated by Defendants on January 4, 2018.

                                 JURISDICTION AND VENUE

       5.      This Court has original subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1331, 28 U.S.C. § 1367, and 29 U.S.C § 2617(a)(2) as Plaintiff’s claims under the Family

and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq. (“FMLA”), the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq. (“ADA”), the Equal Pay Act of

1963, 29 U.S.C. 206(d) (“EPA”), Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. § 2000e

et seq. (“Title VII”), and the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621,

et seq. (“ADEA”) present a federal question, and Plaintiff requests that this Court exercise

supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the remaining claims herein as they

are so related to Plaintiff’s claims under the FMLA, ADA, EPA, ADEA, and Title VII that they

form part of the same case or controversy under Article III of the United States Constitution. The




                                                 2
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 3 of 22 PageID #:3




Court also has original subject matter jurisdiction over this matter pursuant to 28 U.S.C. §1332(a)

in that Plaintiff and Defendants are citizens of different states. Furthermore, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

       6.      The Court has personal jurisdiction over Defendants related to this matter as, inter

alia, (1) Plaintiff was employed by Defendants in the State of Illinois for a period of approximately

twenty-five years; (2) Defendants engaged in unlawful conduct with regard to Plaintiff’s

employment while Defendants were doing business in the State of Illinois and Plaintiff was in

Defendants’ employ in the State of Illinois; and (3) Defendant WW NORTH AMERICA

HOLIDNGS, INC. has a Registered Office address of: 801 Adlai Stevenson Drive, Springfield,

Illinois, 62703 and may be served with process through its registered agent, Prentice Hall

Corporation in the State of Illinois.

       7.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b)(2), because

a substantial part of the events or omissions giving rise to the claim occurred in this district.

                             ADMINISTRATIVE PROCEEDINGS

       8.      On or around June 27, 2018, Plaintiff timely filed a charge of discrimination against

Defendants with the Illinois Department of Human Rights (“IDHR”), IDHR charge number

2018CA2885 (“IDHR Charge”), which was cross-filed with the Equal Employment Opportunity

Commission (“EEOC”), EEOC charge number 21B-2018-01654 (“EEOC Charge”) (collectively

named here after as the “Charges”).

       9.      A true and correct copy of the Charges are attached hereto as Exhibit A.

       10.     On or around May 2, 2019, the IDHR issued Plaintiff an Order of Closure (the

“Order of Closure Letter”) relative to the IDHR Charge.




                                                  3
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 4 of 22 PageID #:4




        11.     A true and correct copy of the Order of Closure Letter is attached hereto as Exhibit

B.

        12.     On or around June 7, 2019, the EEOC issued Plaintiff a Notice of Right to Sue (the

“Right to Sue Letter”) relative to the EEOC Charge.

        13.     A true and correct copy of the Right to Sue Letter is attached hereto as Exhibit C.

        14.     Plaintiff has timely filed this action within ninety (90) days of Plaintiff’s receipt of

the Right to Sue Letter, and the Order of Closure Letter.

        15.     Plaintiff satisfied all procedural and administrative requirements necessary to

institute this lawsuit.

                  FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        16.     Defendants operate a business offering weight loss services, packages, and

motivational inspiration.

        17.     According to a form 10-K submitted by Weight Watchers International, Inc. on or

about February 26, 2019, the company describes itself as:

        [A] global wellness company and the world’s leading commercial weight
        management program. We are focused on inspiring people to adopt healthy habits
        for real life. With over five decades of weight management experience, expertise
        and know-how, we have established Weight Watchers as one of the most
        recognized and trusted brand names among weight-conscious consumers. In 2018,
        we announced new articulations of our brands, including our evolving focus on
        WW, to further reinforce our mission to focus on overall health and wellness. We
        educate our members and provide them with guidance and an inspiring community
        to enable them to develop healthy habits. WW-branded services and products
        include digital offerings provided through our websites, mobile sites and apps,
        workshops conducted by us and our franchisees, consumer products sold direct to
        consumers, licensed and endorsed products sold in retail channels, and
        publications.

        18.     On or around May 4, 1993, Plaintiff began her employment with Weight Watchers

as a Center Manager.




                                                   4
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 5 of 22 PageID #:5




       19.     Throughout Plaintiff’s employment with Weight Watchers, she was a stellar

employee and a top performer, consistently receiving high ratings on her annual performance

reviews and was never disciplined throughout her entire employment with Weight Watchers.

       20.     As a Weight Watchers employee, Plaintiff received numerous job promotions and

she was later promoted to the position of Regional Director.

       21.     As Regional Director, Plaintiff (1) was responsible for managing 28 direct reports

(not including the thousands of employees who were managed by her 28 reports), (2) had

significant oversight responsibilities, spanning ten states and roughly 28% of Weight Watchers’

territorial sales in the United States; (3) supported Weight Watchers’ marketing department; and

(4) served as a driver for Weight Watchers’ customer retention programs. Plaintiff’s tireless efforts

and commitment to her position resulted in revenue to Weight Watchers of approximately $150M-

$155M per year.

       22.     On or around January 2006, Plaintiff was diagnosed with breast cancer.

       23.     Shortly thereafter, Plaintiff made Defendants aware of her condition.

       24.     On or around January 30, 2006, Plaintiff applied for and was approved to receive

Short Term Disability leave, for purposes of receiving treatment for her breast cancer.

       25.     On or about May 1, 2006, Plaintiff returned to work at Weight Watchers,

notwithstanding that she was approved for leave through and including June 2, 2006. Plaintiff

returned to work earlier than expected so that she could resume her role as an integral member of

the Weight Watchers team and to continue to build momentum and excitement for the Weight

Watchers brand.

       26.     In or around August 2016, Plaintiff was approached by Weight Watchers and asked

to be a lead contributor for “Project Lift,” an effort by Weight Watchers, in alignment with the




                                                 5
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 6 of 22 PageID #:6




American Cancer Society, to raise awareness for and to encourage funding relative to breast

cancer. Defendants recognized that their participation in Project Lift would promote the Weight

Watchers brand.

       27.        As a breast cancer survivor, Plaintiff welcomed the idea of using her likeness and

testimony for purposes of the Project Lift promotional video and agreed to play an active role in

its production.

       28.        In or around March 2017, Plaintiff was asked to review bonus sheets for all of the

Territory Managers who were her direct reports.

       29.        As part of her review of the Territory Manager bonus sheets, Plaintiff discovered a

discrepancy between the bonuses of two Territory Managers (scheduled to receive an annual bonus

of 10%) and promises made by a Weight Watchers Vice President on multiple occasions during

Weight Watchers’ national meetings (that all Territory Managers were to receive annual bonuses

of 15%) (the “Bonus Issue”).

       30.        Plaintiff immediately brought this discrepancy to the attention of her supervisor,

Michelle Mendoza (“Mendoza”). Mendoza directed Plaintiff to Weight Watchers’ Human

Resources Department to address the issue.

       31.        Per Mendoza’s instruction, Plaintiff spoke with Nancy Rothman (“Rothman”) in

Weight Watchers’ Human Resources Department.

       32.        To Plaintiff’s surprise, Rothman advised Plaintiff that, notwithstanding the public

statements made by a Weight Watchers Vice President, the bonuses for the two Territory Managers

in question would remain at 10%.

       33.        Plaintiff persisted in her efforts with respect to the Bonus Issue, acting on behalf of

two of her direct reports. After several calls and email exchanges with Mendoza over the course




                                                    6
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 7 of 22 PageID #:7




of approximately one month, Weight Watchers made the decision to pay the two Territory

Managers a 15% bonus as promised by the Vice President of the Company on multiple occasions

during national meetings.

       34.     In or around March 2017, another Territory Manager who reported directly to

Plaintiff, was promoted to a leadership position. The Territory Manager in question reported to

Plaintiff that she was told by Weight Watchers that she would lose her health benefits and would

be required to requalify the following year (the “Health Benefit Issue”).

       35.     Again, Plaintiff felt this treatment of a Territory Manager who directly reported to

her was unfair and violative of Defendants’ policies. Plaintiff spoke with Mendoza about the

Health Benefit Issue. Mendoza told Plaintiff to “handle it.”

       36.     Plaintiff brought the Health Benefit Issue to Weight Watchers Human Resources.

       37.     Weight Watchers thereafter launched an investigation into the Health Benefit Issue,

using Deloitte as an external consultant, that spanned approximately six weeks.

       38.     At the conclusion of the investigation, Weight Watchers, with the assistance of

Deloitte, concluded that that the Territory Manager in question could continue receiving health

benefits and would not lose them as part of her job transition.

       39.     In March 2017, in or around the time Plaintiff reported the Bonus Issue and the

Health Benefits Issue to Weight Watchers, Mendoza conducted Plaintiff’s annual review over

cocktails at the Sheraton Hotel near the Chicago O’Hare airport. The annual review period covered

October 21, 2016 through March 31, 2017 (the “Review Period”).

       40.     The annual review was positive from Plaintiff’s perspective, as Mendoza did not

provide any negative feedback relative to Plaintiff’s work performance during the Review Period.

       41.     Mendoza thereafter provided a performance review related to Plaintiff’s




                                                 7
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 8 of 22 PageID #:8




performance during the Review Period. Plaintiff was given an overall rating of 4/5 – “exceeded

expectations.”

       42.       Mendoza then “updated” the review of Plaintiff’s performance during the Review

Period, reducing her overall rating of Plaintiff’s performance to 3.3/5 – “met expectations.”

       43.       Mendoza did not provide Plaintiff with any reasonable basis for the reduction or

for updating Plaintiff’s overall rating during the Review Period.

       44.       In May 2017, Plaintiff met with Mendoza to speak about the concerns she

previously reported to Mendoza and Weight Watchers Human Resources – the Bonus Issue and

the Health Benefit Issue. Plaintiff told Mendoza she considered these to be significant issues for

Weight Watchers and were matters that should have been outside the scope of her responsibility.

Plaintiff told Mendoza that she would prefer that Human Resources or that a more senior level

manager handle such issues in the future. Further, Plaintiff expressed her concern that she would

be viewed or treated in a negative manner for bringing these issues to the attention of Weight

Watchers.

       45.       On or around August 27, 2017, Plaintiff was on PTO while Hurricane Harvey was

coming ashore in Houston, Texas. Plaintiff immediately ended her PTO early to reach out to her

teams that were impacted by the natural disaster. Plaintiff scheduled daily calls to ensure all staff

and locations were accounted for during this time. Weight Watchers thereafter sent a company-

wide email, recognizing Plaintiff’s hard work and for “leading the charge” during this disaster.

       46.       On or around September 5, 2017, Plaintiff discovered that her special needs sister

was being physically abused and was hospitalized with life-threatening injuries.

       47.       On or around mid-November 2017, Plaintiff applied for FMLA leave to have the

reconstructive breast surgery related to her 2006 breast cancer diagnosis that she had been




                                                 8
      Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 9 of 22 PageID #:9




postponing for years due to work.

       48.     In or around November 16, 2017, Plaintiff informed Rothman of her decision to

apply for FMLA leave so that, in mid-January 2018, Plaintiff could have reconstructive breast

surgery related to her 2006 breast cancer diagnosis. Rothman responded that Plaintiff’s use of

FMLA leave in mid-January, 2018 was “bad timing.”

       49.     On or around November 24, 2017, Plaintiff’s sister passed away.

       50.     Plaintiff took approved leave from December 11, 2017 through the end of 2017, so

that she could grieve the death of her sister.

       51.     Notwithstanding that Plaintiff was out on approved leave, Plaintiff was in constant

contact with Defendants and continued to work during approved leave.

       52.     While out on approved leave, Plaintiff was required by Weight Watchers to travel

to Wisconsin to conduct interviews.

       53.     Plaintiff returned to work on or around January 2, 2018.

       54.     Two days later, on January 4, 2018, Mendoza and Rothman met with Plaintiff for

approximately five minutes and terminated her employment.

       55.     During the January 4, 2018 meeting, Plaintiff asked Mendoza and Rothman why

she was being terminated and Mendoza gave Plaintiff absolutely no reason for her termination.

       56.     On or around January 25, 2018, Plaintiff’s counsel sent Weight Watchers a demand

letter outlining that she believed that her termination was unlawful.

       57.     On or around June 7, 2018, without informing Plaintiff, Weight Watchers made a

direct deposit into Plaintiff’s account.

       58.     Plaintiff has been required to employ the undersigned legal counsel to pursue her

claims and is obligated to pay them a reasonable fee for their services.




                                                 9
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 10 of 22 PageID #:10




                                   COUNT ONE
                       FMLA INTERFERENCE, 29 U.S.C. § 2615(a)(1)

       59.     Plaintiff realleges and incorporates herein by reference the allegations of

paragraphs 1 through 58 hereof.

       60.     The FMLA entitles eligible employees to a 12-week leave period during any 12-

month period for a serious health condition.

       61.     29 U.S.C. § 2615(a)(1) makes it “unlawful for any employer to interfere with,

restrain, or deny the exercise the existence of or the attempt to exercise” any right protected by the

FMLA.

       62.     Plaintiff was, at all relevant times, eligible for FMLA protection.

       63.     Defendants were, at all relevant times, covered by the FMLA.

       64.     Plaintiff was, at all relevant times, entitled to leave under the FMLA, as (1) she

qualified for FMLA based on the fact that she had worked over 1,250 hours during the previous

12 months; (2) had not exhausted her 12 weeks of FMLA leave in the 12 months immediately

preceding her scheduled FMLA leave; (3) Plaintiff’s breast cancer diagnosis constituted a “serious

health condition” as that phrase is defined by the FMLA; and (4) Plaintiff’s breast reconstruction

surgery was directly related to and necessitated by Plaintiff’s breast cancer diagnosis.

       65.     The Plaintiff provided Defendants with sufficient notice of her intent to take FMLA

leave by, inter alia, on or about November 16, 2017, notifying her supervisor of her intent to take

FMLA leave in mid-January 2018.

       66.     The Defendants’ conduct herein, including, inter alia, their termination of the

Plaintiff immediately prior to the Plaintiff’s scheduled FMLA leave which served to deny Plaintiff

protected leave under the FMLA, interfered with, restrained, and/or denied the exercise of

Plaintiff’s FMLA rights provided by 29 U.S.C. § 2611 et seq.



                                                 10
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 11 of 22 PageID #:11




       67.     The Defendants’ conduct herein constitutes a willful violation of the FMLA.

       68.     As a direct and proximate result of the Defendants’ willful FMLA interference, the

Plaintiff has suffered damages recoverable under 29 U.S.C. § 2617, including, but not limited to,

wages, benefits, other compensation, monetary losses, front-pay, back-pay, and as a result of the

Defendants’ bad faith, an additional amount in liquidated damages equal to the other damages

enumerated. In addition, Plaintiff is entitled to all equitable relief, including employment,

reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

               A. Enter a finding that Plaintiff was subjected to unlawful interference under the

                   FMLA;

               B. Award Plaintiff lost wages and lost benefits;

               C. Award Plaintiff front pay as appropriate;

               D. Award Plaintiff liquidated damages in an amount to be proven at trial;

               E. Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

               F. Award Plaintiff prejudgment interest; and

               G. Award Plaintiff any further relief this Court deems to be just and appropriate.

                                 COUNT TWO
                    FMLA RETALIATION, 29 U.S.C. § 2615(a)(2) & (b)

       69.     The Plaintiff incorporates by reference Paragraphs 1 through 58.

       70.     29 U.S.C. § 2615(a)(2) prohibits employers from discharging or discriminating

against employees for “opposing any practice made unlawful” by the FMLA.

       71.     It is unlawful to consider FMLA-related leave as a negative factor when deciding

whether to terminate employees.

       72.     Plaintiff engaged in a statutorily-protected activity when she, inter alia, informed


                                                11
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 12 of 22 PageID #:12




her supervisor on or around November 16, 2017 that she intended to take FMLA leave in mid-

January 2018 for purposes of having breast reconstruction surgery related to an earlier breast

cancer diagnosis.

       73.     Defendants took a materially adverse action with respect to Plaintiff’s employment,

terminating her only days before her FMLA leave was scheduled to begin.

       74.     There exists a causal connection between Plaintiff’s requested FMLA leave,

scheduled for mid-January 2018 and her termination only days earlier on January 4, 2018.

       75.     Defendants have provided no reason for Plaintiff’s termination at all and provided

none during the termination meeting on January 4, 2018.

       76.     Defendants retaliated against Plaintiff in violation of 29 U.S.C. § 2615(a)(2) by

terminating her employment only days before her FMLA leave was scheduled to begin.

       77.     As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages recoverable 29 U.S.C. § 2617, including, but not limited to, wages, benefits,

other compensation, monetary losses, front-pay, back-pay, and as a result of the Defendants’ bad

faith, an additional amount in liquidated damages equal to the other damages enumerated. In

addition, Plaintiff is entitled to all equitable relief, including employment, reinstatement,

promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to unlawful retaliation under the FMLA;

       B.      Award Plaintiff lost wages and lost benefits;

       C.      Award Plaintiff front pay as appropriate;

       D.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       E.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;




                                                12
     Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 13 of 22 PageID #:13




        F.         Award Plaintiff prejudgment interest; and

        G.         Award Plaintiff any further relief this Court deems to be just and appropriate.

                              COUNT THREE
    DISABILITY DISCRIMINATION IN VIOLATION OF THE AMERICANS WITH
          DISABILITES ACT of 1990, as amended, 42 U.S.C. § 12101, et seq.

        78.        The Plaintiff incorporates by reference Paragraphs 1 through 58.

        79.        At all relevant times, the Plaintiff qualified for the protections of the ADA.

        80.        At all relevant times, the Defendants herein were “employers” subject to coverage

under the ADA.

        81.        At all relevant times, Plaintiff suffered a disability within the meaning of the ADA

because she has a physical impairment, breast cancer, that substantially limits one or more major

life activities.

        82.        Defendants knew that the Plaintiff suffered from this disability, regarded Plaintiff

as disabled and/or there is a record of Plaintiff being disabled.

        83.        At all relevant times, Plaintiff was qualified to perform the essential functions of

her job with Defendants with or without accommodation.

        84.        Plaintiff suffered an adverse employment action because of her disability when she

was terminated only days before her scheduled breast reconstruction surgery which was directly

related to her prior breast cancer diagnosis.

        85.        Defendants’ decision to terminate the Plaintiff’s employment immediately prior to

her scheduled reconstructive breast surgery was pretextual, designed to cover-up Defendants’

illegal employment practices alleged herein.

        86.        Plaintiff was subjected to unlawful discrimination because of her disability.

        87.        As a direct and proximate result of the Defendants’ actions, the Plaintiff has




                                                    13
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 14 of 22 PageID #:14




suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to unlawful discrimination under the

               ADA;

       B.      Award Plaintiff lost wages and lost benefits;

       C.      Award Plaintiff compensatory and punitive damages;

       D.      Award Plaintiff front pay as appropriate;

       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                                     COUNT FOUR
                                  WRONGFUL DISCHARGE

       88.     The Plaintiff incorporates by reference Paragraphs 1 through 58.

       89.     In or around March 2017, Plaintiff objected to Defendants’ pay practices and

Defendants’ position that one of Plaintiff’s direct reports would lose health benefits as a result of

transferring to a new position with the company.

       90.     Plaintiff reasonably believed both of these practices to be unlawful.

       91.     As a direct and proximate result of Plaintiff’s objections and complaints relative to

Defendants’ practices, Plaintiff’s employment was terminated by Defendants.

       92.     As a direct and proximate result of the Defendants’ actions, the Plaintiff has



                                                 14
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 15 of 22 PageID #:15




suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was wrongfully discharged in violation of Illinois

               common law;

       B.      Award Plaintiff lost wages and lost benefits;

       C.      Award Plaintiff compensatory and punitive damages;

       D.      Award Plaintiff front pay as appropriate;

       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                              COUNT FIVE
    AGE DISCRIMINATION IN VIOLATION OF THE AGE DISCRIMINATION IN
                          EMPLOYMENT ACT
                     OF 1967, 29 U.S.C. §§ 621, et seq.

       93.     The Plaintiff incorporates by reference Paragraphs 1 through 58.

       94.     Plaintiff is over the age of 40.

       95.     Defendants intentionally discriminated against Plaintiff on the basis of her age.

       96.     Defendants committed the aforesaid discriminatory acts with malice or with

reckless indifference to Plaintiff’s federally protected rights under the ADEA.

       97.     Defendants have engaged in a pattern and practice of such discrimination against

similarly situated individuals.



                                                  15
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 16 of 22 PageID #:16




       98.     As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to age discrimination in violation of the

               ADEA;

       B.      Enter a finding that Defendants willfully engaged in the age discrimination with

               malice and reckless indifference for Plaintiff’s rights under the ADEA;

       C.      Award Plaintiff lost wages and lost benefits;

       D.      Award Plaintiff front pay as appropriate;

       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                            COUNT SIX
GENDER DISCRIMINATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
                 ACT OF 1964, 42 U.S.C.S. § 2000e et seq.

       99.     The Plaintiff incorporates by reference Paragraphs 1 through 58.

       100.    Plaintiff belongs to a protected group.

       101.    Plaintiff was subjected to unlawful discrimination on account of her gender,

including but not limited to being (1) subjected to unfair scrutiny and received lower scores on her

performance reviews because of her gender (female); and (2) being terminated on account of her




                                                16
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 17 of 22 PageID #:17




gender, including, but not limited to, being terminated because of her upcoming breast

reconstruction surgery necessitated by a prior breast cancer diagnosis.

       102.    As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to gender discrimination in violation of

               Title VII;

       B.      Enter a finding that Defendants willfully engaged in the gender discrimination with

               malice and reckless indifference for Plaintiff’s rights under Title VII;

       C.      Award Plaintiff lost wages and lost benefits;

       D.      Award Plaintiff compensatory and punitive damages;

       E.      Award Plaintiff front pay as appropriate;

       F.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       G.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       H.      Award Plaintiff prejudgment interest; and

       I.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                               COUNT SEVEN
            VIOLATION OF THE EQUAL PAY ACT OF 1963, 29 U.S.C. 206(d)

       103.    The Plaintiff incorporates by reference Paragraphs 1 through 58.

       104.    Plaintiff was employed by Defendants and Defendants paid her lower wages than

they paid to substantially equivalent male employees in similar circumstances.



                                                17
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 18 of 22 PageID #:18




       105.    As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to pay discrimination in violation of the

               EPA;

       B.      Enter a finding that Defendants willfully engaged in pay discrimination with malice

               and reckless indifference for Plaintiff’s rights under the EPA;

       C.      Award Plaintiff lost wages and lost benefits;

       D.      Award Plaintiff front pay as appropriate;

       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                            COUNT EIGHT
AGE DISCRIMINATION IN VIOLATION OF THE ILLINOIS HUMAN RIGHTS ACT,
                        775 ILCS 5/1-101, et seq.

       106.    The Plaintiff incorporates by reference Paragraphs 1 through 58.

       107.    Plaintiff is over the age of 40.

       108.    Defendants intentionally discriminated against Plaintiff on the basis of her age.

       109.    Defendants committed the aforesaid discriminatory acts with malice or with

reckless indifference to Plaintiff’s federally protected rights under the ADEA.




                                                  18
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 19 of 22 PageID #:19




       110.    Defendants have engaged in a pattern and practice of such discrimination against

similarly situated individuals.

       111.    As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to age discrimination in violation of the

               Illinois Human Rights Act, 775 ILCS 5/1-101, et seq.;

       B.      Enter a finding that Defendants willfully engaged in age discrimination with malice

               and reckless indifference for Plaintiff’s rights under the Illinois Human Rights Act,

               775 ILCS 5/1-101, et seq.;

       C.      Award Plaintiff lost wages and lost benefits;

       D.      Award Plaintiff front pay as appropriate;

       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                             COUNT NINE
    DISABILITY DISCRIMINATION IN VIOLATION OF THE ILLINOIS HUMAN
                    RIGHTS ACT, 775 ILCS 5/1-101, et seq.

       112.    The Plaintiff incorporates by reference Paragraphs 1 through 58.

       113.    At all relevant times, Plaintiff suffered a handicap within the meaning of the Illinois




                                                 19
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 20 of 22 PageID #:20




Human Rights Act as she was diagnosed with having breast cancer.

       114.    Plaintiff is qualified for her position at Weight Watchers and the handicap (breast

cancer) is unrelated to Plaintiff’s ability to do the required work.

       115.    Plaintiff suffered an adverse employment action because of her handicap when she

was terminated only days before her scheduled breast reconstruction surgery which was directly

related to her prior breast cancer diagnosis.

       116.    Defendants’ decision to terminate the Plaintiff’s employment immediately prior to

her scheduled reconstructive breast surgery was non-existent and/or pretextual, designed to cover-

up Defendants’ illegal employment practices alleged herein.

       117.    Plaintiff was subjected to unlawful discrimination because of her disability.

       118.    As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to disability discrimination in violation

               of the Illinois Human Rights Act, 775 ILCS 5/1-101, et seq.;

       B.      Enter a finding that Defendants willfully engaged in disability discrimination with

               malice and reckless indifference for Plaintiff’s rights under the Illinois Human

               Rights Act, 775 ILCS 5/1-101, et seq.;

       C.      Award Plaintiff lost wages and lost benefits;

       D.      Award Plaintiff front pay as appropriate;




                                                 20
    Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 21 of 22 PageID #:21




       E.      Award Plaintiff liquidated damages in an amount to be proven at trial;

       F.      Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

       G.      Award Plaintiff prejudgment interest; and

       H.      Award Plaintiff any further relief this Court deems to be just and appropriate.

                            COUNT TEN
 GENDER DISCRIMINATION IN VIOLATION OF THE ILLINOIS HUMAN RIGHTS
                     ACT, 775 ILCS 5/1-101, et seq.

       119.    The Plaintiff incorporates by reference Paragraphs 1 through 58.

       120.    Plaintiff belongs to a protected group.

       121.    Plaintiff was subjected to unlawful discrimination, including but not limited to (1)

being subjected to unfair scrutiny and received lower scores on her performance reviews because

of her gender; and (2) being terminated on account of her gender.

       122.    As a direct and proximate result of the Defendants’ actions, the Plaintiff has

suffered damages including, but not limited to, wages, benefits, other compensation, monetary

losses, front-pay, back-pay, and as a result of the Defendants’ bad faith, an additional amount in

liquidated damages equal to the other damages enumerated. In addition, Plaintiff is entitled to all

equitable relief, including employment, reinstatement, promotion, and other equitable relief.

WHEREFORE, Plaintiff respectfully requests that this Court:

       A.      Enter a finding that Plaintiff was subjected to gender discrimination in violation of

               the Illinois Human Rights Act, 775 ILCS 5/1-101, et seq.;

       B.      Enter a finding that Defendants willfully engaged in gender discrimination with

               malice and reckless indifference for Plaintiff’s rights under the Illinois Human

               Rights Act, 775 ILCS 5/1-101, et seq.;

       C.      Award Plaintiff lost wages and lost benefits;




                                                21
Case: 1:19-cv-05107 Document #: 1 Filed: 07/29/19 Page 22 of 22 PageID #:22




  D.     Award Plaintiff front pay as appropriate;

  E.     Award Plaintiff liquidated damages in an amount to be proven at trial;

  F.     Award Plaintiff his reasonable attorneys’ fees and costs of suit herein;

  G.     Award Plaintiff prejudgment interest; and

  H.     Award Plaintiff any further relief this Court deems to be just and appropriate.

                                  JURY DEMAND

  Plaintiff hereby demands trial by jury on all issues herein.


                                        Respectfully submitted this 29th day of July, 2019.

                                        Susan Roth by her attorneys:

                                        STUART AND JOHNSTON, LLC

                                        /s/Andrew H. Stuart
                                        Andrew H. Stuart, Attorney ID # 6278550
                                        3535 Peachtree Road
                                        Suite 520-420
                                        Atlanta, Georgia 30326
                                        Telephone: (404) 662-2614
                                        Facsimile: (404) 935-6194
                                        astuart@stuartandjohnston.com

                                        Attorneys for Plaintiff Susan Roth




                                           22
